SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

842
CA 14-01776
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


LORI BARNABA-HOHM, AS ADMINISTRATRIX OF THE
ESTATE OF DANIEL HOHM, DECEASED,
PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ST. JOSEPH’S HOSPITAL HEALTH CENTER, ET AL.,
DEFENDANTS,
AND AHMAD BILAL, M.D., DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


KUEHNER LAW FIRM, PLLC, SYRACUSE (BRIAN D. ROY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN FELTER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered May 8, 2014. The order, among
other things, granted the motion of defendant Ahmad Bilal, M.D., for
partial summary judgment and dismissed plaintiff’s cause of action for
wrongful death against him.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Barnaba-Hohm v St. Joseph’s Hosp. Health
Ctr. ([appeal No. 1] ___ AD3d ___ [July 2, 2015]).




Entered:    July 2, 2015                        Frances E. Cafarell
                                                Clerk of the Court